Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David J. Groesbeck on January 6, 2022.

The application has been amended as follows: 
In the claims:
Amended claim 1 as follows:
1.  A system for controlling an automated window, comprising: 
a mobile device, comprising: 
an application installed on the mobile device; 
wherein the application receives a user command; 
wherein the application sends the user command to a hub; 
the hub, comprising: 
a local area network (LAN) interface; 

a gateway, wherein the gateway converts LAN messages to PAN messages; 
a server comprising a processor and non-volatile memory; 
wherein the processor is configured to: 
receive the user command from the mobile device via the LAN interface; 
determine that the user command is a real time control; 
send the user command to the automated window via the PAN interface; 
the automated window, comprising: 
a second wireless PAN interface; 
an actuator; 
a server comprising a server processor and automated window non-volatile memory configured to store factory settings and user settings; 
one or more sensors configured to produce sensor data; 
a cloud-based network having a cloud-based network processor; 
wherein the factory settings, the user settings and the sensor data are stored in a non-volatile memory of the cloud-based network; 
wherein the cloud-based network processor is configured to determine a cloud control command based on the user command, the sensor data, the factory settings, and the user settings and transmit the cloud control command to the hub; and 
wherein the server processor of the server of the automated window is configured to: 

actuate the actuator of the automated window based on the user command.

Amended claim 8 as follows:
8.  The system of claim 1, wherein the one or more sensors convert the sensor data to an electrical signal; and 
wherein the one or more sensors comprise at least one of an: electromagnetic sensor; electrochemical sensor; electric current sensor; electric potential sensor; magnetic sensor; radio sensor; air flow sensor; accelerometers; pressure sensor; electro-acoustic sensor; electro-optical sensor; photoelectric sensor; electrostatic sensor; thermoelectric sensor; radio-acoustic sensor; environmental sensor; moisture sensor; humidity sensor; fluid velocity sensor; position sensor; angle sensor; displacement sensor; or combinations thereof.

Claim 9,
	Line 2, inserted a comma following “gearboxes”

Claim 13,
	Line 2, changed “data,” to --data--

Claim 15,
	Line 1, deleted “to”


Claim 16,
	Line 1, inserted --one of:-- following “comprises”
	Line 3, changed “a combination of one or” to --combinations thereof--
	Line 4, deleted “more of the same”

Claim 17,
	Line 2, deleted “or more”

Claim 19,
	Line 2, changed “within the system that are fully” to --that are each--
	Line 3, changed “autonomous and . . . windows in the” to --operationally autonomous--
	Line 4, deleted “system”

Claim 20,
	Line 1, changed “processor” to --server processor of the server--

Claim 21,
	Line 8, deleted “first”



	Line 2, changed “a different environmental condition” to --environmental conditions--

Reasons for Allowance
Please see the office action of April 7, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634